Citation Nr: 1809885	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  17-37 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for renal cell carcinoma, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the served in the Air Force from June 1959 to June 1963 and from January 1991 to June 1991, and in the Coast Guard from September 1963 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

At his request the Veteran was scheduled for a November 2017 Board hearing; however, he later withdrew hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain an adequate VA examination and opinion pertaining to the Veteran's renal cell carcinoma.  A review of the record shows that the Veteran was diagnosed with renal cell carcinoma and had his left kidney removed.  Upon remand, the examiner should determine the relationship of his renal cell carcinoma, if any, to service, to include conceded herbicide exposure.

In light of the remand, obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his renal cell carcinoma.  The electronic claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. 

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that renal cell carcinoma had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury, to include conceded herbicide exposure.

A complete rationale for any opinions expressed should be provided.  If the examiner is unable to provide the requested opinions without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

3.  After any other development deemed necessary has been accomplished, re-adjudicate the issue on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




